The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Beseth (US PAT 7473931) discloses avionics mounting unit (Beseth Fig. 1A-1F) comprising: a housing (Beseth Fig. 1A-1F Item 100) including a first mounting interface (Beseth Fig. 1A-1F Item 106) and a second mounting interface (Beseth Fig. 1A-1F Item 102), the first mounting interface configured to facilitate coupling the housing to a structure of an aircraft (Beseth Fig. 2) and the second mounting interface configured to facilitate coupling an avionics device (Beseth Fig. 1B Item 130) to the housing, the second mounting interface including slots (Beseth Fig. 1A Item 107 Col. 4 line 30-45).
Cooper (US 20050047065) discloses ports collectively configured to provide power to the avionics device from the power supply circuitry (Cooper paragraph 0026 note: this reads on power supply 172) and configured to enable data communications (Cooper paragraph 0026 note: this reads on communicating data) between the avionics device and the communication circuitry.
 Todd (US PAT 6397128) discloses aircraft interface ports collectively configured to receive power from a power source of the aircraft and configured to enable data communications between other aircraft systems and the avionics device via the communication circuitry (Todd Abstract).
Fischer (US 20170180212) discloses interface ports for devices in an aircraft (Fischer Fig. 1 paragraph 0042).

Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641